Citation Nr: 0816302	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-16 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for steatohepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active service from August 1964 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2007.  This matter was 
originally on appeal from a September 2003 rating decision of 
the Cleveland, Ohio, Regional Office (RO) which granted 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for steatohepatitis and assigned a noncompensable 
evaluation for that disability. 


FINDING OF FACT

The veteran's service-connected steatohepatitis is manifested 
by fatigue but not by malaise, anorexia or incapacitating 
episodes having a total duration of at least one week during 
the past twelve months.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
steatohepatitis have not been met.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic 
Code 7345 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2007 Remand, the Appeals 
Management Center (AMC) requested that the veteran provide 
information as to all treatment of his chronic liver 
disability, obtained VA treatment records identified by the 
veteran, scheduled the veteran for a VA compensation 
examination, readjudicated the claim, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's January 2007 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  A letter dated in February 
2007 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The February 2007 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in January 2008.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded a VA examination in July 2007. 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The July 2007 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for steatohepatitis (fatty liver).  As such, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected steatohepatitis has been 
evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 
7399-7345.  Steatohepatitis does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic 
code is "built-up" by assigning the first two digits from 
that part of the schedule most closely identifying the part 
of the body involved and then assigning "99" for the last 
two digits for all unlisted conditions.  Then, the disease is 
rated by analogy under a diagnostic code for a closely 
related disease that affects the same anatomical functions 
and has closely analogous symptomatology.  Therefore, the 
appellant's service-connected steatohepatitis is rated 
according to the analogous condition of chronic liver disease 
without cirrhosis under Diagnostic Code 7345.

Under Diagnostic Code 7345, a noncompensable evaluation is 
provided for nonsymptomatic liver disease.  

A 10 percent evaluation is assigned when liver disease is 
productive of intermittent fatigue, malaise, and anorexia, or 
where there are incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks during the previous 
12 month period.  

A 20 percent evaluation is assigned when liver disease is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  

A 40 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period. 

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with weight loss or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12 month 
period. 

A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  38 C.F.R. § 4.114, Diagnostic Code 7345 (2007).  

For purposes of evaluating conditions under Diagnostic Code 
7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id. 

The veteran was afforded a VA examination in July 2007.  The 
July 2007 VA examiners provided their opinions that it was 
more likely than not that the veteran's liver dysfunction was 
due to fatty liver disease secondary to obesity and 
dyslipidemia than his lipid lowering medications.  Despite 
this fact, however, the veteran is currently service-
connected for steatohepatitis; and it is the veteran's 
steatohepatitis that must be evaluated.  

VA treatment records indicate that the veteran has had 
elevated liver enzymes since 1998 and more significant 
elevation since 2006.    

Until the July 2007 VA examination, the record was absent any 
complaint of fatigue.  At the July 2007 VA examination, the 
veteran reported frequent fatigue but denied abdominal pain,   
In addition, there has never been any complaints of loss of 
appetite (anorexia).  Thus, although the evidence suggests 
that the veteran's steatohepatitis is not entirely 
"nonsymptomatic," the veteran does not meet the criteria 
for a 10 percent rating as the record does not indicate that 
he experiences intermittent malaise and anorexia or 
incapacitating episodes having a total duration of at least 
one week.

Accordingly, the Board finds that the veteran's service-
connected steatohepatitis has not met the criteria for the 10 
percent rating at any time during the appeal period. 


ORDER

Entitlement to an initial compensable disability evaluation 
for steatohepatitis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


